Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments filed on 02/08/2022. 
Claims 1, 6, 11 and 16 have been amended. 
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. “US 2018/0264347 A1” (Tran) in view of Fallah et al. “US 2018/0343126 A1” (Fallah) in further view of Sims et al. “US 2021/0004924 A1” (Sims) and Trans et al. “US 2017/0232300 A1” (Tran).
Regarding Claim 1:  A method of asset verification implemented by a computing device, the asset verification utilizing unique identifying information of the asset, the method comprising:
collecting asset information from a user of the computing device at a time of asset information collection from the user (at least see Tran Fig. 13E; [0128]);
collecting asset information about the computing device at a time of asset information collection from the user (at least see Tran Fig. 13E; [0128]); and
storing the asset information in a distributed storage system (at least see Tran [0180]-[0182])
Tran disclose the claimed invention but fails to explicitly disclose generating a unique identifier from a hash of the asset information; adding the unique identifier and the asset information to a blockchain to verify the asset when the unique identifier can be reproduced with input asset information. However Fallah disclose these (at least see Fallah Abstract; Figs. 1, 5-7; [0020], [0046] and [0059]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Fallah’s teachings in Tran’s Smart Device enabled, for the advantage of providing intelligence for distributing the blockchain for more secure and accessible transaction. 
Tran disclose the claimed invention but fails to explicitly disclose about physical asset and collecting asset information about asset information collection.  However Sims disclose these (at least see Sims Abstract; Figs. 4; [0027]-[0031]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Fallah’s teachings in Tran’s Smart Device enabled, for the advantage of providing intelligence for distributing the blockchain for more secure and accessible transaction. 
Tran disclose the claimed invention but fails to explicitly disclose at the time of asset information collection from the user including temporal and location information of the computing device.  However Trans-2300 disclose these (at least see Trans-2300 [0210] and [0224]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Fallah’s teachings in Tran’s Smart Device enabled, for the advantage of providing intelligence for distributing the blockchain for more secure and accessible transaction. 
Regarding Claim 2:  The method of claim 1, wherein in the computing device is a trusted device in an asset verification system (at least see Tran Fig. 13E; [0128]).
Regarding Claim 3:  The method of claim 1, wherein asset information from the user about the physical asset includes, product stock keeping unit, serial number, or asset description, physical characteristcis (at least see Tran [0293]).
Regarding Claim 4:  The method of claim 1, wherein the asset information about the computer device includes a computing device identifier and wherein asset information about the asset information collection includes time, date, temperature, or imaging information (at least see Tran [0326]).
Regarding Claim 5:   The method of claim 1, wherein the asset information is added to a merkle trie tree in the blockchain (at least see Tran [0389]-[0390]).
Regarding Claims 6-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-5.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/FATEH M OBAID/Primary Examiner, Art Unit 3627